Sua Sponte, this Court corrects its Journal Entry and Opinion of January 4, 1999.
The Complaint in Prohibition incorrectly brought action against one "Judge Kathleen Kilbane-Koch". There is no such person. Therefore, the cover page of the journal entry and opinion of this court released on January 4, 1999 and the first sentence on page 2 should state the judge's correct name as follows:
"Judge Judith Kilbane Koch."
The last two sentences of the first paragraph on page 2 should read: "Respondent filed a second Motion to Dismiss or, in the alternative, Motion for Summary Judgment. For the reasons, below, we grant respondent's motion for summary judgment."
Counsel for Relators and Respondent was inadvertently transposed. The correct listing of counsel should read:
For Relators:                      For Respondent:
BRUCE E. HODGE, ESQ.               STEPHANIE TUBBS JONES, ESQ. Suite 210                          Cuyahoga County Prosecutor 28001 Chagrin Boulevard            GREGORY P. ROWINSKI, ESQ. Cleveland, OH 44122                Assistant County Prosecutor Courts Tower, Eighth Floor 1200 Ontario Street Cleveland, OH 44113
IT IS HEREBY ORDERED that said journal entry and opinion of January 4, 1999 be amended nunc pro tunc to correct the cover page and page 2 of the opinion as stated above.
IT IS FURTHER ORDERED that, as so amended, said journal entry and opinion of January 4, 1999 shall stand in full force and effect as in all its particulars.
The correct entry is attached.
JAMES M. PORTER, P.J., DIANE KARPINSKI, J., CONCUR.
                                      ________________________ JUDGE JOHN T. PATTON